DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 21-24 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 21, prior art failed to disclose or fairly suggest a method comprising, along with other recited claim limitations, a carbon-hydrogen compound layer in contact with the stacked structure as amended on 12/28/2020 and as argued on pages 10 and 11 of the remarks filed on 12/28/2020. Claims 22-24 depend from claim 21 and hence are allowed for the same reason therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rho et al. (20090321708) in view of Song et al. (20150243709).
Regarding Claim 1, in Figs. 3-5, Rho et al. discloses a method of making phase change memory with protective structure comprising
forming a phase change element 20 over a bottom electrode 130 and a top electrode 140 over the phase change element 20; forming a protection layer 155 (paragraph 0031) around the phase change element; and after forming the protection layer around the phase change element, forming a nitrogen-containing sidewall spacer 160 (Fig. 4, paragraphs 0034 and 0036) layer around the protection layer.  
Rho fails to disclose the required nitrogen free and contact limitations as amended on 12/28/2020. However, Song discloses semiconductor structures where in Figs. 2B and 2C and in paragraphs 0043 and 0044, the required nitrogen free (i.e. alucone/aluminum oxide) and contact (element 225 contacting the chalcogenide layer 270) is disclosed
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required nitrogen free and contact amended limitations in Rho as disclosed by Song in order to protect the phase changing portion during plasma/etching processing steps. 
Regarding Claim 2, in Rho, forming the phase change element 20 comprises: forming a phase change material layer 20 over the bottom electrode; and patterning the phase change material layer into the phase change element, wherein forming the protection layer is in-situ performed with patterning the phase change material layer.  
Regarding Claim 3, in Rho, in Fig. 4, the protection layer is formed using a plasma deposition process.  
Regarding Claim 4, in Rho, in paragraphs 0031, 0034 and 0036, the phase change element 20 does not have a chemical reaction with plasmas used in the plasma deposition process.  
Regarding Claim 5, in Rho, in paragraph 0036, forming the protection layer comprises: exposing the phase change element to plasmas generated from methane and argon.  
Regarding Claim 6, in Rho, in paragraph 0036, the nitrogen-containing sidewall spacer layer 160 comprises: exposing the protection layer to an ammonium plasma, wherein the protection layer does not have a chemical reaction with the ammonium plasma.  
Regarding Claim 7, in Rho, in paragraph 0036, the nitrogen-containing sidewall spacer layer is formed by a deposition process without using an oxygen-containing gas.  
Regarding Claim 8, in Rho, in paragraph 0036, the protection layer is formed by a deposition process without using an oxygen-containing gas.  
Regarding Claim 9, in Rho, in Fig. 6 and paragraph 0040, removing a first portion of the protection layer from above the top electrode, wherein an outer sidewall of the phase change element is covered by a second portion the protection layer after removing the first portion of the protection layer from above the top electrode.  
Regarding Claim 10, in Rho, in paragraph 0028, after removing the first portion of the protection layer from above the top electrode, forming a conductive via over the top electrode.  
Regarding Claim 11, in Rho, in Figs. 1-5 and paragraphs 0030, 0034, and 0036 Rho et al. discloses a method, comprising: forming a phase change element 20 over a bottom electrode 130 and a top electrode 140 over the phase change element; performing a deposition process in a processing chamber to deposit a protection coating layer 155/160/165 on an outer sidewall of the phase change element, wherein the processing chamber is free from an ammonium plasma during performing the deposition process; and after performing the deposition process, forming a first sidewall spacer 160/165 layer over the protection coating layer 155.  
Rho fails to disclose the required nitrogen free and contact limitations as amended on 12/28/2020. However, Song discloses semiconductor structures where in Figs. 2B and 2C and in paragraphs 0043 and 0044, the required nitrogen free (i.e. alucone/aluminum oxide) and contact (element 225 contacting the chalcogenide layer 270) is disclosed
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required nitrogen free and contact amended limitations in Rho as disclosed by Song in order to protect the phase changing portion during plasma/etching processing steps. 

Regarding Claim 12, in Rho, in paragraph 0030, forming the phase change element 20 comprises: forming a phase change material layer over the bottom electrode 130; and performing an etch process on the phase change material layer, wherein the etch process is performed in the processing chamber of performing the deposition process.  
Regarding Claim 13, in Rho, in paragraph 0036, etch process is performed without using an ammonium plasma.  
Regarding Claim 14, in Rho, in Fig. 2, removing a first portion of the protection coating layer 155/160/165 to expose a dielectric layer 125 surrounding the bottom electrode 130 and to expose a hard mask above the top electrode, wherein a second portion of the protection coating layer remains on the outer sidewall of the phase change element during removing the first portion of the protection coating layer.  
Regarding Claim 15, in Rho, in Figs. 3-5 after removing the first portion of the protection coating layer, forming a second sidewall spacer over the exposed dielectric layer; and forming a conductive via through the second sidewall spacer and over the top electrode.  
Regarding Claim 26, in Figs. 2B and 2C and paragraphs 0043 and 0044 of Song et al., an interface between the nitrogen-free protection layer 225 and the phase change element 270 has a lower portion and an upper portion steeper than the lower portion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Rho et al. (20090321708) in view of Chang et al. (20170117467).
Regarding Claim 25, Rho et al. discloses everything except to disclose
forming a silicon carbide layer over the first sidewall spacer layer before forming the conductive via.   
	However, Chang et al. discloses a metal landing on top electrode of RRAM where in Fig. 3A, and paragraph 0023, elements 350 and 352 are formed as silicon carbide layers over the (sidewall spacer, disclosed by Rohm et al.) before forming the conductive vias 346
. 
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        2/22/2021